FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JUAN GARCIA-RODRIGUEZ;                           No. 07-71643
 GUADALUPE MEDINA-MERLOS,
                                                  Agency Nos. A075-755-800
               Petitioners,                                   A095-296-615

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Juan Garcia-Rodriguez and Guadalupe Medina-Merlos, husband and wife

and natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order sustaining the government’s appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
judge’s decision granting petitioners cancellation of removal, and denying

petitioners’ motion to remand. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review de novo constitutional claims, Vasquez-Zavala v. Ashcroft, 324 F.3d

1105, 1107 (9th Cir. 2003), and review for abuse of discretion the denial of a

motion to remand, de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir.

2007). We dismiss in part and deny in part the petition for review.

       We lack jurisdiction over petitioners’ contention that the BIA failed to

consider the cumulative impact of their hardship evidence because it is not

supported by the record and does not amount to a colorable constitutional claim.

See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

       The BIA acted within its broad discretion in determining that the evidence

newly presented on appeal was insufficient to warrant a remand. See Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be

reversed if it is “arbitrary, irrational, or contrary to law”). Petitioners’ due process

claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

       Petitioners’ remaining contentions are unavailing.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




KS/Research                                 2                                     07-71643